Exhibit 3.1ARTICLES OF INCORPORATION ARTICLES OF INCORPORATION OF ROSEWOOD RESOURCES, INC. THE UNDERSIGNED, having associated ourselves together for the purpose of forming a corporation for the transaction of business and the promotion and conduct of the objects and purposes hereinafter stated, under the provisions of and subject to the requirements of the laws of the State of Nevada, do make, record and file these Articles of Incorporation, in writing, and we do hereby certify: ARTICLE I NAME The name of this Corporation shall be:ROSEWOOD RESOURCES, INC. ARTICLE II PURPOSE The purpose for which said Corporation is formed and the nature of the objects proposed to be transacted and carried on by it is to engage in any and all lawful activity, as provided by the laws of the State of Nevada. ARTICLE III CAPITAL STOCK The total number of shares of all classes of capital stock which the Company shall have authority to issue is 650,000,000 shares (“Capital Stock”).The classes and the aggregate number of shares of each class of Capital Stock that the Company shall have authority to issue are as follows: 650,000,000 shares of common stock, $0.001 par value ("Common Stock") ARTICLE IV GOVERNING BOARD The members of the Governing Board of the Corporation are styled Directors.The initial board of directors shall consist of one member.The number of directors may be changed from time to time by action of the directors of the Corporation in accordance with, and subject to the limitation on the number contained in the By-Laws of the Corporation.The names and post office address of the First Board of Directors are as follows: FIRST BOARD OF DIRECTORS NameAddress Kgomotso Joyce Lediga123 W. Nye Lane, Suite 129 Carson City, NV 89706 -1- ARTICLE V INCORPORATOR The name and address of the incorporator signing these Articles of Incorporation, who is above the age of eighteen (18) years, is as follows: NameAddress Justeene Blankenship 2469 E. Fort Union Blvd., Suite 214 Salt Lake City, Utah 84121 ARTICLE VI RESIDENT AGENT The name and address of the Resident Agent is as follows: NameAddress American Corporate Enterprises, Inc.123 W. Nye Lane, Suite 129 Carson City, NV89706 ARTICLE VII INDEMNIFICATION No director or officer of the Corporation shall be personally liable to the Corporation or any of its stockholders for damages for breach of fiduciary duty as a director or officer; provided, however, that the foregoing provision shall not eliminate or limit the liability of a director or officer (i) for acts or omissions which involve intentional misconduct, fraud or knowing violation of law, or (ii) the payment of dividends in violation of Section 78.300 of the Nevada Revised Statutes.Any repeal or modification of an Article by the stockholders of the Corporation shall be prospective only, and shall not adversely affect any limitation of the personal liability of a director or officer of the Corporation for acts or omissions prior to such repeal or modification. ARTICLE VIII ACQUISITION OF CONTROLLING INTEREST The Corporation elects not to be governed by the terms and provisions of Sections 78.378 through 78.3793, inclusive, of the Nevada Revised Statutes, as the same may be amended, superseded, or replaced by any successor section, statute, or provision.No amendment to these Articles of Incorporation, directly or indirectly, by merger or consolidation or otherwise, having the effect of amending or repealing any of the provisions of this paragraph shall apply to or have any effect on any transaction involving acquisition of control by any person or any transaction with an interested stockholder occurring prior to such amendment or repeal. ARTICLE IX COMBINATIONS WITH INTERESTED STOCKHOLDERS The Corporation elects not to be governed by the terms and provisions of Sections 78.411 through 78.444, inclusive, of the Nevada Revised Statutes, as the same may be amended, superseded, or replaced by any successor section, statute, or provision. IN WITNESS WHEREOF, I have hereunto subscribed my name this 17th day of June, 2013. JUSTEENE BLANKENSHIP Justeene Blankenship -2-
